United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3384
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Kevin L. Patrick,                        *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 14, 2004

                                   Filed: March 24, 2004
                                    ___________

Before WOLLMAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

      This is an appeal from a denial of a motion to suppress evidence.
Kevin Patrick asserts that the affidavit produced in support of a search warrant for his
residence contained insufficient facts to sustain a reasonable conclusion that probable
cause existed for the search. We disagree and affirm the order of the district court.1



      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       The affidavit in question did not contain a detailed recitation, but it did state,
among other things, that a confidential informant twice purchased amphetamine from
Mr. Patrick, and that at least one of those purchases occurred at the premises that
were searched. Mr. Patrick objects that there is nothing in the affidavit to indicate the
reliability of the informant, but we think that in the present circumstances that is
irrelevant. The affidavit said that the confidential informant made purchases, not that
he said that he did, and this implies that the affiant was speaking from personal
knowledge. We think that these statements are clearly sufficient to support a finding
of probable cause.

       Even if the affidavit was insufficient, moreover, the district court committed
no error in denying the motion. The district judge found that the affiant had a great
deal of information about Mr. Patrick's activities that was omitted from the warrant.
In particular, and most important, the affiant knew that the two purchases described
in the affidavit were controlled buys that occurred at Mr. Patrick's house, and one of
those buys was actually supervised by the affiant. The Supreme Court has held that
even if an affidavit is in itself insufficient to sustain a finding of probable cause, an
officer's objectively reasonable reliance on the warrant provides a defense to a motion
to suppress the evidence obtained. See United States v. Leon, 468 U.S. 897, 919-22,
926 (1984). In assessing the reasonableness of the officer's reliance, we take into
account what he or she actually knew at the time that application for the warrant was
made. See United States v. Martin, 833 F.2d 752, 756 (8th Cir. 1987), cert. denied,
494 U.S. 1070 (1990); United States v. Chambers, 987 F.2d 1331, 1335 (8th Cir.
1993). We conclude that the evidence seized in this case was admissible because the
affiant possessed information that quite clearly gave him reason to believe that a
search of Mr. Patrick's house would produce evidence of illegal activity, and the
affidavit itself was not "so lacking in indicia of probable cause" as to render the
officer's reliance on the warrant unreasonable. See Leon, 468 U.S. at 923.

      Affirmed.
                        ______________________________

                                          -2-